Exhibit 10.5

TEMPLATE PROJECT SERVICES AGREEMENT

by

and

among

TRONOX LIMITED

and

EXXARO RESOURCES LIMITED

Dated as of 15 June 2012



--------------------------------------------------------------------------------

1.

  DEFINITIONS AND INTERPRETATION      3   

2.

  PROJECT SERVICES      8   

3.

  STANDARDS OF PERFORMANCE: LEVEL OF SERVICES      8   

4.

  STEERING COMMITTEE      9   

5.

  RESOURCES      10   

6.

  PERFORMANCE OF SERVICES ON THE SITE      11   

7.

  PAYMENT TO CONTRACTORS, VENDORS, SUPPLIERS      11   

8.

  PERSONNEL AND SUBCONTRACTORS      11   

9.

  TIME      11   

10.

  PAYMENT      11   

11.

  TAXES      11   

12.

  COOPERATION; AMICABLE DISPUTE RESOLUTION      11   

13.

  INTELLECTUAL PROPERTY      12   

14.

  EXCEPTIONS TO EXXARO'S OBLIGATION TO PERFORM      13   

16.

  CONFIDENTIALITY      14   

17.

  TERM      16   

18.

  TERMINATION      16   

19.

  CONSEQUENCES OF TERMINATION      16   

20.

  MEDIA RELEASES      17   

21.

  BOOKS AND RECORDS      17   

22.

  DISCLAIMER OF WARRANTIES      17   

23.

  DAMAGES      17   

24.

  INDEMNIFICATION      18   

25.

  SUBROGATION      18   

26.

  INDEPENDENT CONTRACTOR      19   

27.

  COMPLIANCE WITH LAWS      19   

28.

  MISCELLANEOUS      19   

 

1



--------------------------------------------------------------------------------

Schedule 1—

Annexure 1— Additional Conditions.

Annexure 2—Scope of Work and Project Services

Annexure 3—Drawings and Specifications.

Annexure 4 —Timetable/Delivery Dates.

Annexure 5—Price and Payment Terms.

Annexure 6—Service Recipient Supplied Amenities, Facilities and Services.

Annexure 7—Project Budget.

Annexure 8—Personnel and Project team.

Annexure 9—Composition of the Steering Committee and Process.

Annexure 10—Proof of Insurance.

Annexure 11—Governance Framework

 

2



--------------------------------------------------------------------------------

PARTIES

The Parties to this Agreement are:

Tronox Limited, a corporation organized and existing under the laws of Australia
with registration number ACN153348111; and

Exxaro Resources Limited, a company organized and existing under the laws of the
Republic of South Africa with registration number 2000/011076/06;

THE PARTIES RECORD AND AGREE

A. Pursuant to the Transaction Agreement, Exxaro has sold its mineral sands
business, including its interest in the Tiwest Joint Venture, to Tronox in
exchange for newly issued Tronox common shares (the Transaction).

B. In connection with the Transaction, the Service Recipient, being a South
African Acquired Entity, desires to obtain from Exxaro the Project Services
described herein after the completion of the Transaction in accordance with the
terms and conditions of this Project Services Agreement

C. This Agreement forms a template to be used by the Parties in respect of
Project Services. As Exxaro and the Service Recipient agree the nature of the
Project Services to be provided by Exxaro in respect of each Project, the
Parties, using their best endeavors, will agree the content and populate the
Annexure and Schedules in respect of the specific project requirement.
Notwithstanding anything to the contrary in this Template Project Services
Agreement, signature by the Parties of this Template Project Services Agreement
records this obligation only.

D The projects which are envisaged as being subject to an Agreement of this
nature are:

 

  1. The Fairbreeze Project, which is to provide ilmenite feed for the smelter
operation located at KZN Sands central processing plant at Empangeni, producing
titanium slag; and

 

  2. The co-generation of power at the Namakwa Sands operation, in terms of
which furnace off-gas is combusted to produce electrical power; and

 

  3. Any additional project the Parties agree from time to time as being subject
to this template form of Agreement.

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 For purposes of this Agreement, the following terms have the meanings set
forth or as referenced below:

 

3



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agreement” shall include the terms and conditions set out in this agreement,
any purchase order placed or contract awarded subsequent to the award of the
Agreement by the Service Provider and the annexures, appendices and documents
attached to this Agreement;

“Annexure” means any Annexure attached to Schedule 1 and is to be regarded as
part of this Agreement

.”Business Day” means a day (other than a Saturday or Sunday or public holiday)
on which banks are generally open for business in each South Africa.

“Closing Date” has the meaning given to such term in the Transaction Agreement.

“Contract” means any written or oral agreement to create rights and/or
obligations which are legally binding, contract, lease, sublease, indenture,
mortgage, instrument, guaranty, loan or credit agreement, note, bond, customer
order, purchase order, sales order, franchise, dealer and distributorship
agreement, supply agreement, development agreement, joint venture agreement,
promotion agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment.

“Exxaro” means Exxaro Resources Limited, a company organized and existing under
the laws of the Republic of South Africa with registration number
2000/011076/06.

“Exxaro’s Representative” means the representative appointed by Exxaro or any
replacement thereof appointed in accordance with Schedule 1, Annexure 9.

“Exxaro Sands” means Exxaro Sands Proprietary Limited, a company incorporated in
the Republic of South Africa, with registration number: 1987/001627/07.

“Exxaro TSA Sands” means Exxaro TSA Sands Proprietary Limited, a company
organized and existing under the laws of the Republic of South Africa with
registration number: 1998/001039/07.

“Fee” means the amount set out in Annexure 5 to Schedule 1 (Price and Payment
Terms) and Reimbursable Expenses as varied from time to time in accordance with
the terms of this Agreement.

“Force Majeure Event” has the meaning specified in Section 15.

“Governmental Entity” means any national, supranational, provincial, municipal,
regional or local governmental or regulatory authority, agency, commission,
court, tribunal, or other governmental entity.

 

4



--------------------------------------------------------------------------------

“Losses” means, collectively, any and all liabilities, losses, damages,
diminutions, claims, judgments, awards, fines, penalties, interest, costs and
expenses, including reasonable attorneys’ and accounting fees. .

“Parties” means the Service Recipient, Tronox and Exxaro each as a “Party” and
collectively as the “Parties”.

“Person” means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

“Program” means the work program referred to in Schedule 1, Annexure 2;

“Project” means the project identified in Annexure 1;

“Project Services” are the services required by the Service Recipient in terms
of this Agreement and further detailed in Schedule 1 Annexure 2.

“Project Budget” means the agreed to budget which incorporates the estimated
time and expenditures expected to be incurred by Exxaro in the execution of the
Services. The Project Budget represents estimated amounts and will only become
definitive on acquisition of definitive prices and final approval by Exxaro
Sands in writing as set out in Annexure 1.

“Rand” and “R” means the South African rand, the lawful currency of the Republic
of South Africa.

“Reimbursable Expenses” are the expenses (if any) payable by the Service
Recipient to Exxaro in accordance with this Agreement as may be detailed in
Schedule 1, Annexure 5.

“Schedule” means any schedule attached to this Agreement and is to be regarded
as part of this Agreement

“Service Recipient” means either:

Exxaro TSA Sands; or

Exxaro Sands.

as further identified in Schedule 1.

“Service Recipient Representative” means the representative appointed by the
Service Recipient or any replacement thereof appointed in accordance with
Annexure 1, Annexure 9

“Signature Date” means the date of the last Party signing this in time.

“Site” means the site at which the Services are to be rendered by Exxaro as
identified in Annexure 1;

“South African Acquired Companies” means Exxaro Sands and Exxaro TSA Sands.

 

5



--------------------------------------------------------------------------------

“Tax” means (a) all taxes, charges, fees, imposts, levies or other assessments,
including but not limited to all income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, transfer pricing, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, premium, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (b) all interest, penalties, fines, additions to tax, amounts in
respect of tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (a), (c) any transferee liability
in respect of any items described in clause (a) or (b), and (d) and any
liability for items described in clauses (a), (b) or (c) as a result either of
being a member of a combined, consolidated, unitary or affiliated group or of a
contractual obligation to indemnify any Person; in each case, with the exclusion
of any Transfer Taxes.

“Taxing Authority” means any Governmental Entity responsible for the
administration or collection of any Tax.

“Tiwest Joint Venture” has the meaning given to such term in the Transaction
Agreement.

“Term” means the anticipated duration in which Exxaro is to provide Project
Services to the Project, as set out in Schedule 1, Annexure 4.

“Transaction” has the meaning specified in the preamble hereto.

“Transaction Agreement” means the amended and restated transaction agreement
entered into between inter alia Exxaro and Tronox on 20 April 2012.

“Tronox” means Tronox Limited, a corporation organized and existing under the
laws of Australia with registration number ACN153348111.

“Variation” means –

A material increase, decrease or omission of any part of the Work.

A material changes to the character of quality of the Services.

Any other material changes to the scope of the Services.

Any material change to Exxaro’s documents.

“Variation Order” means a direction issued by the Service Recipient to Exxaro in
terms of this Agreement to carry out a Variation.

“VAT” means the Value-Added Tax which is levied in respect of goods and services
in terms of the VAT Act;

“VAT Act” means the Value-Added Tax Act 89 of 1991;

 

6



--------------------------------------------------------------------------------

1.2 Unless the context of this Agreement otherwise requires, the following rules
of interpretation shall apply to this Agreement:

 

  (a) a “clause” and a “section” shall, subject to any contrary indication, be
construed as a reference to a clause or a section, respectively, hereof;

 

  (b) “law” shall be construed as any law (including common or customary law),
or statute, constitution, decree, judgment, treaty, regulation, directive,
by-law, order or any other legislative measure of any government, supranational,
local government, statutory or regulatory body or court;

 

  (c) a reference to any law, rule, ordinance enactment or regulation shall
include any amendment, modification or re-enactment thereof, any regulations
promulgated thereunder from time to time, and any interpretations thereof from
time to time by any regulatory or administrative authority, whether or not
having the force of law;

 

  (d) a reference to any agreement, instrument, contract or other document shall
include any amendment, restatement, supplement or other modification thereto;

 

  (e) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

  (f) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

  (g) the use of “or” is not intended to be exclusive, unless expressly
indicated otherwise;

 

  (h) If any provision in a definition is a substantive provision conferring
rights or imposing obligations on any Party, notwithstanding that it is only in
the definition clause, effect shall be given to it as if it were a substantive
provision of this Agreement.

 

  (i) Unless the context dictates otherwise, an expression which denotes:

 

  (i) any one gender includes the other genders;

 

  (ii) a natural person includes an artificial person and vice versa and shall
include its successors-in-title and assigns; and

 

  (iii) the singular includes the plural and vice versa.

 

1.3

When any number of days is prescribed in this Agreement, same shall be reckoned
exclusively of the 1st (first) and inclusively of the last day unless the last
day falls on a day which is not a Business Day, in which case the last day shall
be the immediately following Business Day.

 

1.4 In the event that the day for payment of any amount due in terms of this
Agreement should fall on a day which is not a Business Day, then the relevant
date for payment shall be the preceding Business Day.

 

7



--------------------------------------------------------------------------------

1.5 Where any term is defined within the context of any particular clause in
this Agreement, the term so defined, unless it is clear from the clause in
question that the term so defined has limited application to the relevant
clause, shall bear the same meaning as ascribed to it for all purposes in terms
of this Agreement, notwithstanding that that term has not been defined in this
interpretation clause.

 

1.6 Any reference to an enactment in this Agreement is to that enactment as at
the Signature Date and as amended or re-enacted from time to time

 

1.7 The rule of construction that, in the event of an ambiguity, the contract
shall be interpreted against the Party responsible for the drafting or
preparation of the agreement, shall not apply in the interpretation of this
Agreement.

 

1.8 The expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provide that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this.

 

1.9 Save where the contrary is indicated, any reference in this Agreement to
this Agreement or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as same may have been, or may from time to time be, amended, varied,
novated or supplemented

 

1.10 In the event of any conflict between the provisions of this Agreement,
Schedule or an Annexure, the provisions of this Agreement shall prevail. In the
event of a conflict between the provisions of a Schedule and an Annexure, the
provisions of the Schedule shall prevail.

 

2. PROJECT SERVICES

The Project Recipient hereby appoints Exxaro to provide the Project Services,
which appointment Exxaro hereby accepts subject to the provisions of this
Agreement and as more specifically set out in Schedule 1, Annex 2.

 

3. STANDARDS OF PERFORMANCE: LEVEL OF SERVICES

 

3.1 Exxaro shall perform the Project Services by exercising the same degree of
care, at the same general level and at the same general degree of accuracy and
responsiveness, as it exercises in performing the same or similar services for
its own account, with priority equal to that provided to its own businesses
where the services being provided are material to the Exxaro business (and in no
event will the Services be provided in a less than diligent manner). Exxaro will
ensure that all individuals performing any Project Services will have the
education, training, knowledge, skill and capability necessary to perform the
Project Services, in accordance with best industry practice.

 

3.2

In no event shall the Service Recipient, with respect to the Project Services,
be entitled to increase its use of such Project Services above that level of use
specified in Schedule 1, Annexure 2 without the Steering Committee unanimously
approving such increase. The increase shall be recorded in the approved minutes
of the Steering Committee. Exxaro shall

 

8



--------------------------------------------------------------------------------

  accommodate the Service Recipient, to the extent that it is commercially
reasonable to do so in relation to any requests regarding an increase in the
levels of use as specified in Schedule 1, Annexure 2. Notwithstanding anything
to the contrary in this Agreement, Exxaro shall not be required to provide the
Service Recipient with levels of Services above the levels that existed prior to
the date hereof or with the advantage of systems, equipment, facilities,
training, services or improvements procured, obtained or made after the date
hereof.

 

3.3 Notwithstanding anything to the contrary contained herein, Exxaro may, but
is not required to, make changes from time to time in the manner in which any
Project Service is provided if (a) Exxaro is making similar changes in the
manner in which the Project Services are provided to it, (b) Exxaro furnishes a
notice to the Service Recipient with respect to such changes, and (c) such
changes shall not create a substantial risk of a material disruption of the
Service Recipient’s business or the Service Recipient incurring a material loss
or liability.

 

4. STEERING COMMITTEE

 

4.1 With effect from the Signature Date the affairs of the Parties in connection
with this Agreement shall be supervised on behalf of the Parties by a Steering
Committee, subject to and in accordance with the provisions of this clause 4.

 

4.2 The role of the Steering Committee shall, inter alia, be to:

 

  (a) monitor, coordinate and facilitate implementation of the terms and
conditions of this Agreement;

 

  (b) consider and approve, from time to time, the Project Services which shall,
inter alia, include:

 

  (i) considering and approving the work plan for the Project, taking into
account the matters provided for in this Agreement; and

 

  (ii) providing for a suitable and efficient administrative process to
facilitate payments in accordance with the Project Budget.

 

  (c) facilitate communication on and address issues arising from the execution
of the Project;

 

  (d) receive and consider periodical reports compiled by Exxaro advising on the
progress of the Project;

 

  (e) monitor the achievement of the objectives related to the periodical
reports referred to in 4.2(d) as contemplated in this Agreement including the
Schedule of Services; and

 

  (f) discuss the projected budgetary requirements for the Project on an ongoing
basis.

 

4.3 Without derogating from the generality of clause 4.2, the Steering Committee
shall facilitate communication and monitor progress, as applicable, with regard
to matters contemplated in this Agreement and the Project Services specifically.

 

9



--------------------------------------------------------------------------------

4.4 The Steering Committee shall provide general oversight of the terms and
conditions of this Agreement and shall work in good faith to resolve any
disputes arising under this Agreement as set forth under clause 12.

 

4.5 The Steering Committee shall stay reasonably apprised of the activities of
the employees, agents and contractors of the Parties who are providing or
receiving the Project Services in order to maximize efficiency in the provision
and receipt of the Project Services.

 

4.6 The Steering Committee shall be authorized to approve any expense reasonably
incurred by Exxaro pursuant to the provisions of this Agreement.

 

4.7 The Steering Committee may develop a Governance Framework and authorize
members’ approval authority accordingly.

 

4.8 Without derogating from the generality of the above clauses, all
communications which relate to the provision of the Project Services and pertain
to the following issues shall be directed, in writing, to the Steering Committee
for approval::

 

  (a) additional expenditure or a potential loss estimated to equal or exceed
R80 000; or

 

  (b) conduct which may give rise to a breach of this Agreement or an agreement
with a third party; or

 

  (c) any Variation in content of the Project Services; or

 

  (d) any Variation in manner in which the Project Services are to be provided;
or

 

  (e) any fact, matter or circumstance of significance which could have a
material effect on the provision of Project Services or on any provision or
undertaking of this Agreement.

 

4.9 The composition of the Steering Committee and process to be followed shall
be as set out in Schedule 1, Annexure 9.

 

5. RESOURCES

 

5.1 In connection with the Project Services, the Service Recipient shall make
reasonably available for consultation with the Exxaro those retained employees
and consultants or other service providers and employees of the Service
Recipient reasonably necessary for the effective provision of such Services.
Furthermore, the Service Recipient will provide the necessary access reasonably
required by Exxaro to consult with the retained employees and consultants or
other service providers and employees referred to above. The Service Recipient
shall also make available to Exxaro timeously all or any relevant information
and do all things reasonably required by Exxaro to enable it to provide the
Project Services.

 

5.2 The Parties confirm nothing in this Agreement shall be construed as varying
the provisions of Section 7.11 of the Transaction Agreement. To the extent that
any provision of this TS Agreement conflicts with the provision of Section 7.11
of the Transaction Agreement such provision shall be void.

 

10



--------------------------------------------------------------------------------

The resources to be provided by the Service Recipient as associated with the
Project are as set out in Schedule 1, Annexure 6.

 

6. PERFORMANCE OF SERVICES ON THE SITE

Exxaro shall comply with the Service Recipient’s reasonable directions,
procedures and policies relating to occupational health, safety and security
when performing any part of the Services on the Service recipient’s premises to
the extent Project Services are performed on the Site.

 

7. PAYMENT TO CONTRACTORS, VENDORS, SUPPLIERS

Payment to contractors, vendors and suppliers (if any) are to be performed as
set out in Schedule 1, Annexure 5.

 

8. PERSONNEL AND SUBCONTRACTORS

Personnel and subcontractors (if any) are as set out in Schedule 1, Annexure 8.
.

 

9. TIME

 

9.1 Performance of Project Services

 

  (a) Exxaro shall perform the Project Services:

 

  (i) within the Term; and

 

  (ii) in accordance with the approved Program.

 

10. PAYMENT

The Service Recipient shall pay to Exxaro the amounts due to Exxaro, as
calculated in accordance with the provisions of Schedule 1, Annexure 5, within
the period detailed therein.

 

11. TAXES

 

11.1 Any Taxes assessed and levied on the provision of any Service hereunder
shall be included in the costs of such Project Services.

 

11.2 All Project Services are provided exclusive of VAT.

 

12. COOPERATION; AMICABLE DISPUTE RESOLUTION

 

12.1 The Parties shall cooperate in all matters relating to the provision and
receipt of the Services. Such cooperation shall include exchanging information,
providing access to personnel, equipment, office space, electronic systems and
other property and adjustments and obtaining all consents, licenses, sublicenses
or approvals necessary to permit each Party to perform its obligations
hereunder.

 

11



--------------------------------------------------------------------------------

12.2 In the event of a dispute under this Agreement, either Party may give
written notice to the other Party requesting that the Steering Committee try to
resolve (but without any obligation to resolve) such dispute. Not later than 10
(ten) days after said written notice, each Party shall submit to the other a
written statement setting forth such Party’s description of the dispute, such
Party’s position on such dispute, such Party’s recommended resolution and the
reasons why such Party feels its recommended resolution is fair and equitable in
light of the terms and spirit of this Agreement. Such statements represent part
of a good-faith effort to resolve a dispute and as such, no statements prepared
by a Party pursuant to this clause 12 may be introduced as evidence or used as
an admission against interest in any arbitral or judicial resolution of such
dispute.

 

12.3 If the dispute continues unresolved for a period of 5 (five day) (or such
longer period as the Steering Committee may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Steering Committee
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. The initial negotiating meeting may be
conducted by teleconference.

 

12.4 Not later than 7 (seven) days after the commencement of negotiations under
Section 12.3 above: (a) if the Steering Committee renders an agreed resolution
on the matter in dispute, then both Parties shall be bound thereby; and (b) if
the Steering Committee does not render an agreed resolution, then the dispute
shall be submitted for resolution pursuant to Section 12.5..

 

12.5 Disputes arising under this Agreement and not resolved by the Steering
Committee within 7 (seven) days under clause (a) of Section 12.4 or if no
Steering Committee has been established, it shall be submitted in writing to an
appropriate executive officer of each Party. The executive officers shall
attempt to resolve any dispute submitted to them for resolution in accordance
with this clause 12.5 through consultation and negotiation, within 15 (fifteen)
days after such submission (or such longer period as may be mutually agreed by
the Parties). Absent a resolution within such 15 (fifteen) day period, any
dispute related to, or in connection with, this Agreement shall be submitted by
any executive officer of either Party for resolution by final and binding
arbitration determined in accordance with Section 28.11.

 

13. INTELLECTUAL PROPERTY

 

13.1 Unless otherwise agreed in writing by the Parties, all Exxaro work product,
data or other materials and deliverables provided by or on behalf of Exxaro to
Exxaro Sands in connection with the Project Services (collectively, “Work
Product”), in whatever form or medium, and all intellectual property rights in
or to any of the foregoing owned by Exxaro will remain the exclusive property of
Exxaro.

13.2 All Work Product, data, software and any other materials or deliverables
and any other intellectual property and tangible embodiments thereof generated,
developed or otherwise created by or on behalf of the Service Recipient (whether
in the course of Exxaro’s provision of the Services or otherwise), in whatever
form or medium, and all intellectual property rights in or to any of the
foregoing will be owned by the Service Recipient.

 

12



--------------------------------------------------------------------------------

13.3 The Parties acknowledge that, in agreeing upon the Services to be provided
by Exxaro under this Agreement, they may decide to allocate the ownership of
intellectual property rights arising out of Exxaro’s provision of the Services
differently for certain Services in this Agreement.

 

14. EXCEPTIONS TO EXXARO’S OBLIGATION TO PERFORM

 

14.1 Exxaro shall not be required to provide the Project Services to the extent
that the performance of such Project Services would require Exxaro to violate
any applicable law or would result in the breach of any software license or
other Contract with a Person but only to the extent that such breach is a
consequence of the Service Recipient’ failure to comply with an obligation to
own or otherwise possess such software license, or to enter into such other
Contract, that is expressly set forth in this Agreement and is applicable to the
Project Services to be provided by Exxaro or agreed by the Parties as necessary
or desirable for Exxaro to be able to provide the Services.

 

14.2 If Exxaro determines that it is no longer commercially viable to provide
the Project Services (whether absolutely or in the manner in which the Project
Services are to be performed) in accordance with the terms hereof, the Parties
shall meet as soon as may be practicable after Exxaro has made such a decision,
and in good faith cooperate so as to determine the best alternative approach to
procure the provision of the Services. Until such alternative approach is found
or the problem is otherwise resolved to the satisfaction of the Parties, Exxaro
shall use commercially reasonable efforts to continue to provide such Project
Services.

 

14.3 If Exxaro is objectively unable to modify its provision of such Project
Services and no alternate approach to procure the provision of the Services is
agreed, Exxaro will be excused from continuing to provide the Project Services
without claim or penalty of any nature levied. If Exxaro is excused from
providing the Project Services as set forth herein, then the amount payable to
Exxaro for the Project Services will be reduced accordingly during the period in
which Exxaro is not providing such Project Services. To the extent the Parties
agree upon an alternative approach that requires payment of amounts above and
beyond what Service Recipient is required to pay under this Agreement for such
Project Services, such excess amounts shall be borne by the Service Recipient,
unless otherwise agreed by the Parties. The Service Recipient may obtain
replacement Project Services or resources for the affected Project Services from
a third party for the duration of such delay or inability to perform, and the
Service Recipient shall be liable for the payment of such substitute Project
Services.

 

14.4 Notwithstanding anything to the contrary contained herein,

 

  (a)

if the Service Recipient (i) elects to decommission, replace, modify or change
its information technology or communications systems or any other aspect of its
business relationship relating to the Project Services in a manner that prevents
Exxaro from providing such Project Services as required hereunder (in the
understanding that Service Recipient shall provide Exxaro with 5 (five) Business
Days prior notice of any such election), or (ii) fail to acquire the hardware,
software, information systems or other materials or third party Project Services
reasonably necessary for the Project Services and such failure prevents Exxaro
from providing

 

13



--------------------------------------------------------------------------------

  such Project Services as required hereunder, then, in each case, Exxaro shall
have no liability whatsoever with respect to the effectiveness or quality of
such Project Services and, following 5 (five) Business Days prior written notice
to the Service Recipient, Exxaro shall be excused from the performance of such
Project Services;

 

  (b) if the Service recipient is unable, despite Exxaro’s reasonable assistance
and cooperation , to secure the agreement of third parties with whom Exxaro has
outsourced certain Project Services to provide such Project Services to the
Service Recipient, Exxaro shall have no liability whatsoever with respect to the
effectiveness or quality of any Service that is prevented, hindered, or delayed
thereby and, following 5 (five) Business Days prior written notice to Service
Recipient, Exxaro shall be excused from the performance of such Project
Services;

 

15. FORCE MAJEURE

It shall not be a breach of this Agreement and the Parties shall not be liable
for delay in performance or nonperformance of any term or condition of this
Agreement directly or indirectly resulting from any fire, explosion, accident,
disease, illness, flood, labor trouble or stoppage, civil disorder, war,
terrorism (or threat thereof), atmospheric or weather condition, acts of God or
any other causes beyond a party’s reasonable control (each, a “Force Majeure
Event”). Upon the occurrence of any Force Majeure Event, the Party so affected
in the discharge of its obligation shall promptly give written notice of such
event to the other Party. The affected Party shall make every reasonable effort
to remove or remedy the cause of such Force Majeure Event or mitigate its effect
as quickly as may be possible. If such occurrence results in the suspension of
all or part of the Project Services for 30 days, the Parties shall meet and
determine the appropriate measures to be taken. Any delay or failure in
performance by either Party thereto shall not constitute default hereunder or
give rise to any claims for damages or loss of anticipated profits if, and to
the extent that such delay or failure is caused by a Force Majeure Event. In a
Force Majeure Event, Exxaro shall not be entitled to any compensation for any
part of, or all of, the Project Services that is suspended because of such Force
Majeure Event.

 

16. CONFIDENTIALITY

 

16.1

With respect to the Project Services, the Service Recipient agrees that (a) all
software, hardware or data store, procedures and materials provided to the
Service Recipient by or on behalf of Exxaro in connection with such Project
Services are solely for the use of the Service Recipient solely for purposes of
using such Project Services during the Term (provided that benefits received by
third parties in the ordinary course of business conducted with the Service
Recipient shall not be subject to this Section 16); (b) title to any software,
hardware or data store or any other intellectual property or proprietary right
of any kind used in performing such Project Services shall, as between the
Service recipient and Exxaro, remain in Exxaro; (c) the Service Recipient shall
not copy, modify, reverse engineer, decompile, distribute or in any way alter or
make derivative works of any software, hardware or data store used in performing
such Service without Exxaro’s prior written consent; and (d) the Service
Recipient shall, comply with any and all usage guidelines pertaining to the
Project Services and provided by or on behalf of Exxaro, including any and all
usage guidelines pertaining to

 

14



--------------------------------------------------------------------------------

  software, data, or other intellectual property or proprietary rights.
Notwithstanding the foregoing any software, hardware, data store, procedures or
materials purchased for the Service recipient in terms of this Agreement in
connection with the Project Services or the independent functionality of the
Service Recipient, and any assets acquired or purchased by the Service Recipient
for its own account, shall not be subject to this Section 16.1.

 

16.2 The Parties acknowledge that, pursuant to the mutual provision of Project
Services or as a result of the transfer of certain business operations and
assets (including information technology, software and hardware) contemplated by
the Transaction Agreement, each Party shall possess or have access
(intentionally or inadvertently) to information that belongs to the other Party
or has commercial value in that other Party’s business, and is not in the public
domain, including information relating to its customers, suppliers, finances,
operations, facilities and markets (“Confidential Information”). Neither Party
shall disclose, use, sell, assign, lease nor otherwise dispose of the other
Party’s Confidential Information, except as otherwise expressly permitted by
this Agreement or the Transaction Agreement. Exxaro shall not, and shall use its
commercially reasonable efforts to ensure that its employees, contractors and
other agents do not, use the Project Services to access any of the Service
Recipient’s Confidential Information that is outside the scope of the Service
provided. Nothing in this Section 16.2 shall be construed as obligating any
Party hereto to disclose its Confidential Information to any other Party, or as
granting to or conferring on another Party, expressly or by implication, any
rights or license to its Confidential Information, provided that the Parties
acknowledge that, in order to perform the Project Services, Exxaro shall have
custody of and usage of certain the Service Recipient’s Confidential
Information, and the Service Recipient hereby grants to Exxaro the right to do
so in accordance with this Agreement.

 

16.3 Notwithstanding Section 16.2, Information is not Confidential Information
to the extent that: (a) the information is or becomes publicly available through
no fault of the Party which received the information from the other Party;
(b) the same information is rightfully in the possession of a Party prior to
receipt of that information from another Party; provided, however that the
Service Recipient’s information or data that is in Exxaro’s possession prior to
the Closing Date and is otherwise Confidential Information of the Service
Recipient’s shall be Confidential Information; (c) the same information is
independently developed (without the use of another Party’s Confidential
Information) by the Party which received that information from such other Party;
or (d) the same information becomes available to a Party on a non-confidential
basis from a source other than another Party hereto, which source, to the
knowledge of the disclosing Party, is not prohibited from disclosing that
information by a legal, contractual or fiduciary obligations to the Party about
whom such information pertains.

 

16.4 Notwithstanding Section 16.2, a Party hereto shall not have violated the
terms of this clause 16 for disclosing Confidential Information:

 

  (a)

to third parties performing Project Services required under this Agreement where
(i) use of that Confidential Information by that third party is authorized under
this Agreement; or (ii) disclosure is reasonably necessary or typically occurs
in the natural course of the third party’s duties; provided, in each case, that
the third party has executed a written confidentiality agreement under which the
third party is obligated

 

15



--------------------------------------------------------------------------------

  to maintain the confidentiality of the Confidential Information in a manner
substantially equivalent to this Agreement, to the extent that such party is not
already bound by a confidentiality undertaking, in which case there shall be no
requirement for such party to enter into a written confidentiality agreement as
contemplated in this clause;

 

  (b) in order to comply with any applicable Laws; provided that as soon as
practicable and legally permitted the disclosing Party shall notify the Party
whose Confidential Information was or is to be disclosed of the disclosure or
possible disclosure under this subsection; or

 

  (c) to the disclosing Party’s independent auditors.

 

17. TERM

The term is detailed in Schedule 1.

 

18. TERMINATION

 

18.1 In addition to the rights of termination set out above, either Party may at
its sole convenience terminate the Agreement by giving 30 (thirty) days written
notice to the other Party. Such notice will not constitute any form of breach or
repudiation of the Agreement by the Party giving the notice.

 

19. CONSEQUENCES OF TERMINATION

 

19.1 Termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of a Party prior
to such termination or expiration. Such termination, relinquishment, or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 

19.2 Upon termination or expiration of this Agreement each Party, at the request
of the other, shall return all relevant records and materials in its possession
or control containing or comprising the other Party’s information and to which
the returning Party does not retain rights hereunder (except one copy of which
may be retained in such files for archival purposes).

 

19.3 If, as a consequence of termination, or as a result of termination or
expiry of this Agreement and in addition and subject to the provisions of
Section 7.11 of the Transaction Agreement:

 

  (a) To the extent that Exxaro, appoints a new employee, agent or subcontractor
for the specific purpose of rendering a service to the Service Recipient, such
appointment having been approved by the Service Recipient, Exxaro shall, in the
first instance, using its reasonable endeavors, attempt to redeploy such a
person within Exxaro. If, and for whatever reason, such person exits the
employment of Exxaro, the Service Recipient shall pay the reasonable and direct
costs incurred by Exxaro arising out of such person’s exit. Nothing in the
clause shall relieve Exxaro of its obligations to any employee or contractor
incurred in terms of South African labour laws. For the avoidance of doubt,
based on the current circumstances anticipated with regards to the Project
Services detailed in Schedule 1 of this Agreement, Exxaro does not expect to
require additional employees, agents or subcontractors in addition to those
identified therein, to deliver these services.

 

16



--------------------------------------------------------------------------------

20. MEDIA RELEASES

 

20.1 Neither Party may advertise or issue any information, publication, document
or article for publication or media releases or other publicity relating to the
Project Services, this Agreement, the Project or the other Party’s business and
activities without the prior written approval of the Steering Committee.

 

21. BOOKS AND RECORDS

 

10.1 Both Parties shall maintain for at least two (2) years following the
termination or expiration of the Agreement or arrangement, and make available to
the other Party for inspection at any time during normal business hours, books,
records and accounts prepared in accordance with accepted accounting principles
which adequately and completely reflect the nature of every transaction related
to the Project Services and that Party’s compliance with the terms of this
Agreement.

 

22. DISCLAIMER OF WARRANTIES

EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE PROJECT SERVICES TO BE PROVIDED UNDER
THIS AGREEMENT ARE FURNISHED AS IS, WHERE IS, AND WITHOUT WARRANTY OF ANY KIND
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT,
ADEQUACY, OR COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN.

 

23. DAMAGES

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT AS EXPRESSLY
SET FORTH HEREIN, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY (INCLUDING ITS
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS THE CASE MAY
BE, HEREUNDER) FOR ANY LOSSES THAT ARE NOT REASONABLY FORESEEABLE OR ANY DAMAGES
FOR THE LOSS OF PROFITS, BUSINESS, ANTICIPATED SAVINGS, GOODWILL, OR THE LOSS OF
OR DAMAGE TO DATA OR ANY OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION OR ANY TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, WHETHER FOR BREACH OF REPRESENTATION OR WARRANTY
OR COVENANT OR OTHER AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE,
WHETHER LIABILITY IS ASSERTED IN CONTRACT OR DELICT (INCLUDING, NEGLIGENCE AND
STRICT PRODUCT LIABILITY) AND REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE. EACH PARTY HEREBY WAIVES ANY
CLAIMS THAT THESE EXCLUSIONS DEPRIVE SUCH PARTY OF AN ADEQUATE REMEDY.

 

17



--------------------------------------------------------------------------------

24. INDEMNIFICATION

 

24.1 Exxaro hereby does and will indemnify, defend and hold harmless the Service
Recipient and its Affiliates, officers, directors, employees, stockholders,
agents and representatives in respect of all Losses related to or arising from,
(i) any breach by Exxaro of any representation, warranty, covenant or other
obligation of this Agreement; (ii) any violation of law; (iii) any third party
claim that the Project Services provided breach or infringe, misappropriate or
otherwise conflict with any intellectual property rights of any Person (such
claim, a “Third Party IP Claim”); (iv) any third party claim that the Project
Services provided breach any license or other Contract (such claim, a “Third
Party Contract Claim”) where Exxaro is a party to such license or other
Contract; (v) any application of s197 of the Labour Relations Act and (vi) any
Third Party Contract Claim where the Service Recipient is a party to such
license or other Contract but only to the extent that a Loss is proximately
caused by the gross negligence, willful misconduct or fraud of Exxaro; except in
the case of items (ii)-(iv), to the extent a Loss is proximately caused by
(A) the gross negligence, willful misconduct or fraud of the Service Recipient
(as the case may be)or (B) the Service Recipient’s failure to arrange for
appropriate intellectual property licenses or consents under Contracts which it
is a party and with respect to which the Service Recipient knew, or reasonably
should have known, that such licenses or consents would be required in order for
Exxaro to perform any Service and had an obligation to obtain such licenses or
consents under the Agreement (provided that Exxaro did not provide any such
Project Services if Exxaro knew, or reasonably should have known, that any
required license(s) or consent(s) were not yet obtained).

 

24.2 the Service Recipient will indemnify, defend and hold harmless Exxaro and
its Affiliates, officers, directors, employees, stockholders, agents and
representatives in respect of all Losses related to or arising from, (i) any
breach by the Service Recipient of any representation, warranty, covenant or
other obligation of the Agreement; (ii) any violation of Law that is proximately
caused by the gross negligence, willful misconduct or fraud of the Service
Recipient; (iii) a Third Party IP Claim that is proximately caused by the gross
negligence, willful misconduct or fraud of the Service Recipient or the failure
of the Service Recipient to arrange for appropriate intellectual property
licenses for which the Service Recipient knew, or reasonably should have known,
that such licenses would be required in order for Exxaro to perform the Project
Services and had an obligation to obtain such licenses under the Agreement
(provided that Exxaro did not provide any such Project Services if Exxaro knew,
or reasonably should have known, that any required license(s) were not yet
obtained); (iv) any Third Party Contract Claim to which the Service Recipient is
a party, except to the extent a Loss is proximately caused by the gross
negligence, willful misconduct or fraud of Exxaro; and (v) any Third Party
Contract Claim where Exxaro party but only to the extent that a Loss is
proximately caused by the gross negligence, willful misconduct or fraud of the
Service Recipient.

 

25. SUBROGATION

If any liability arises from the performance of any Service hereunder by a third
party contractor, the Service Recipient shall be subrogated to such rights, if
any, as Exxaro may have against such third party contractor.

 

18



--------------------------------------------------------------------------------

26. INDEPENDENT CONTRACTOR

At all times during the term of this Agreement, Exxaro shall be an independent
contractor in providing the Project Services hereunder with the sole right to
supervise, manage, operate, control and direct the performance of the Project
Services and the sole obligation to employ, compensate and manage its employees
and business affairs, provided that Exxaro will remain solely liable to the
Service Recipient for the acts and omissions of its subcontractors. Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture, to create the relationships of employee/employer or
principal/agent, or otherwise create any liability whatsoever of Exxaro with
respect to the indebtedness, Losses, obligations or actions of the other party
or any of its respective officers, directors, employees, stockholders, agents or
representatives, or any other person or entity.

 

27. COMPLIANCE WITH LAWS

 

27.1 Each Party will comply with all applicable laws, rules, ordinances and
regulations of any Governmental Entity or regulatory agency governing the
Project Services to be provided hereunder. No Party will take any action in
violation of any applicable law, rule, ordinance or regulation that could result
in liability being imposed on the other Party.

 

27.2 The Parties unconditionally consent and submit to the non-exclusive
jurisdiction of the North Gauteng High Court, Johannesburg in regard to all
matters arising from this Agreement.

 

28. MISCELLANEOUS

 

28.1 Notices.

 

  (a) Postal Address

 

  (i) Each Party chooses the address set out opposite its name below as its
address to which any written notice in connection with this Agreement may be
addressed.

 

  (A) the Service Recipient:

 

  (B) Tronox: 3301 NW 150th Street

Oklahoma City, OK 73134 , United States

Telefax No.: +1 405 775 5155

Attention: The General Counsel

 

  (A) Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Telefax No.: +27 12 307 4860

Attention: The Company Secretary

E-mail: Carina.Wessels@exxaro.com

 

19



--------------------------------------------------------------------------------

  (b) Any notice of communication required or permitted to be given in terms of
this Agreement shall be valid and effective only if in writing but it shall be
competent to give notice of telefax.

 

  (c)

Any Party may by written notice to the other Party change its chosen address
and/or telefax number for the purposes of clause 19.1 to another postal address
and/or telefax number, provided that the change shall become effective on the
14th (fourteenth) day after the receipt of the notice by the addressee.

 

  (i) any notice to a Party contained in a correctly addressed envelope;

 

  (A) and sent by pre-paid registered post to it at its chosen address in terms
of clause 19.1 or

 

  (B) delivered by hand to a responsible person during ordinary business hours
at its chosen address in terms of clause 19.1(a), shall be deemed to have been
received in the case of clause 19.1(a)(c)(i), on the seventh Business Day after
posting (unless the contrary is proved) and, in the case of clause
19.1(a)(c)(ii) on the day of delivery.

 

  (ii)

Any notice by telefax to a Party at its telefax number shall be deemed, unless
the contrary is proved, to have been received on the 1st (first) Business Day
after the date of transmission.

 

  (d) Address for Service of Legal Documents

 

  (i) The Parties hereto choose domicilia citandi et executandi for all purposes
of and in connection with this Agreement as follows:

 

  (A) the Service Recipient:

1 Stamford Plaza

Suite 1100, 263 Tresser Boulevard

Stamford, CT 06901

Attention: The General Counsel

 

  (A) Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Telefax No.: +27 12 307 4860

Attention: The Company Secretary

 

28.2 Either Party hereto shall be entitled to change its domicilium from time to
time, provided that any new domicilium selected by it shall be an address (other
than a box number) in the Republic of South Africa, and any such change shall
only be effective upon receipt of notice in writing by the other Party of such
change.

 

20



--------------------------------------------------------------------------------

28.3 All notices, demands, communications in respect of legal proceedings
intended for a Party shall be made or given at its domicilium for the time
being.

 

28.4 A notice sent by one Party to another Party shall be deemed to have been
received on the same day if delivered by hand or sent by telefacsimile.

 

28.5 Notwithstanding anything to the contrary contained in this clause 19, a
written notice or communication actually received by a Party shall be an
adequate written notice or communication to it, notwithstanding that it was not
sent to or delivered at its chosen address.

 

28.6 Entire Agreement. This Agreement, together with the exhibits referred to
herein, and the documents and instruments to be executed and delivered pursuant
hereto, constitutes the entire understanding and agreement by and among the
Parties with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings among such Parties with respect to
the subject matter hereof.

 

28.7 Amendments and Waivers. This Agreement may be amended only by an instrument
in writing signed by all of the Parties. The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing and signed by
the Party against whom such amendment or waiver is sought to be enforced. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by any Party, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

28.8 Successors and Assigns. Neither this Agreement nor any rights hereunder may
be ceded nor may any obligations be delegated by any Party without the prior
written consent of the other Parties. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

28.9 Governing Law. This Agreement and any dispute, controversy or claim arising
out of, relating to or in connection with this Agreement, or for the breach or
alleged breach thereof (whether in contract, in tort or otherwise) shall be
governed by, and construed in accordance with, the laws of the Republic of South
Africa, without giving effect to any conflicts of laws or other principles
thereof that would result in the application of the laws of another
jurisdiction, either as to substance or procedure.

 

28.10 Severability. If any provisions of this Agreement as applied to any part
or to any circumstance shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this Agreement.

 

21



--------------------------------------------------------------------------------

28.11 Arbitration.

 

  (a) Subject to compliance with the provisions of Section 12, and except in
respect of those provisions of this Agreement which provide for their own
remedies that would be incompatible with arbitration, or if either Party
institutes an urgent action against the other in any court of competent
jurisdiction, any dispute arising from or in connection with this Agreement will
be finally resolved in accordance with the Rules of the Arbitration Foundation
of Southern Africa (the “Foundation”) by an arbitrator appointed by the
Foundation.

 

  (b) The arbitrator shall be selected based on the subject matter under dispute
in accordance with the following procedure:

 

  (i) if the subject in dispute is primarily an accounting matter, then the
Arbitrator shall be an independent accountant agreed upon between the Parties;

 

  (ii) if the subject in dispute is primarily a legal matter, then the
Arbitrator shall be a practicing senior counsel with no less than 10 years
standing agreed upon between the Parties; and

 

  (iii) if the subject in dispute is any other matter, then the Arbitrator shall
be an independent person agreed upon between the Parties.

 

  (c) If the Parties cannot agree upon a particular arbitrator in accordance
with Section 28 11 (b) above within seven Business Days after the arbitration
has been demanded, the arbitration shall be selected by the President of the
General Council of the Bar of South Africa or his/her successors in title,
within seven Business Days after the Parties have failed to agree.

 

  (d) An aggrieved Party may appeal against the arbitration award within 10
Business Days after receipt of the arbitration award by lodging a notice of
appeal with the other Party.

 

  (e) Three practicing senior counsel of at least 15 years standing shall be
appointed as chairpersons of the appeal. If the Parties are unable to agree on
the chairpersons for the appeal, then Section 28.11(c) shall apply mutatis
mutandis with the changes required by the context. The chairpersons shall meet
the Parties within seven days after their appointment to determine the procedure
for the appeal.

 

  (f) The Parties irrevocably agree the arbitration proceedings will be
conducted in South Africa.

 

  (g) The Parties irrevocably agree that the decision in these arbitration
proceedings shall be binding on them and shall be carried into effect as if
adopted by an order of any Court of competent jurisdiction.

 

  (h) This Section 28.11 will be severable from the rest of this Agreement so
that it will operate and continue to operate notwithstanding any actual or
alleged voidness, voidability, unenforceability, termination, cancellation,
expiry, or accepted repudiation, of this Agreement.

 

22



--------------------------------------------------------------------------------

  (i) Neither Party shall be entitled to withhold performance of any of their
obligations in terms of this Agreement pending the settlement of, or decision
in, any dispute arising between the Parties, and each Party shall in such
circumstances continue to comply with their obligations in terms of this
Agreement.

 

28.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Such counterpart executions may be
transmitted to the Parties by facsimile or electronic transmission, which shall
have the full force and effect of an original signature.

 

28.13 Cooperation; Commercially Reasonable Efforts. The Parties shall cooperate
in connection with all actions to be taken to consummate the transactions
contemplated by this Agreement.

 

28.14 Further Acts and Documents. Each Party hereby agrees to execute and
deliver such further instruments and do such further acts and things as may be
necessary or desirable to carry out the purposes of this Agreement.

 

28.15 Interpretation. This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either Party.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST ABOVE WRITTEN.

 

TRONOX

    TRONOX LIMITED     By:   /s/ Michael J. Foster       Name: Michael J. Foster
      Title: Director     By:   /s/ Matthew A. Paque       Name: Matthew A.
Paque       Title: Secretary

[Project Services Agreement]



--------------------------------------------------------------------------------

EXXARO RESOURCES   EXXARO RESOURCES LIMITED     By:   /s/ Riaan Koppeschaar    
Name: Riaan Koppeschaar     Title: General Manager

[Project Services Agreement]



--------------------------------------------------------------------------------

Specimen Schedule 1 – Project Management Specific Provisions

The Project: [•]

The Service Recipient: [•]

The Service Recipient site [•]

Annexure 1 consists of Additional Conditions.

Annexure 2 consists of Scope of Work

Annexure 3 consists of Drawings and Specifications.

Annexure 4 consists of Timetable/Delivery Dates.

Annexure 5 consists of Price and Payment Terms.

Annexure 6 consists of Exxaro Sands-Supplied Amenities, Facilities and Services.

Annexure 7 consists of the Project Budget.

Annexure 8 consists of Personnel and Project team.

Annexure 9 consists of the Composition of the Steering Committee and Process.

Annexure 10 consists of Proof of Insurance.

Annexure 11 consists of the Governance Framework.